Citation Nr: 0009651	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-16 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right-sided 
hemiparesis, with aphasia, secondary to cerebrovascular 
accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1993.  This appeal arises from a June 1998 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  


FINDINGS OF FACT

1.  The veteran's current hypertension and right-sided 
hemiparesis, with aphasia, secondary to cerebrovascular 
accident, were first shown more than 3 years after his final 
separation from service, and they have not been medically 
associated with his period of service.

2.  The claims of entitlement to service connection for 
hypertension and right-sided hemiparesis, with aphasia, 
secondary to cerebrovascular accident, are not plausible.

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims which are shown to 
be not well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded 
claims for service connection for hypertension and right-
sided hemiparesis, with aphasia, secondary to cerebrovascular 
accident.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset is 
whether the veteran's claims are well grounded; that is, 
whether they are plausible, meritorious on their own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If the claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent to the claim since such 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection for hypertension may be granted if it is 
shown to be present in service or manifest to a degree of 10 
percent or more within one year from the date of final 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records show no diagnosis of hypertension 
or any cerebrovascular abnormality.  The following blood 
pressure readings were shown during service:  November 1971, 
120/70; May 1975, 130/60; December 1978, 132/66; October 
1980, 150/68; August 1982, 132/80; February 1983, 110/78; 
April 1985, 158/80; October 1985, 110/64; December 1988, 
140/90; August 1989, 120/58; April 1990, 120/80; July 1991, 
120/76; September 1992, 140/80; and, on the retirement 
examination in April 1993, 136/78.  

On VA examination in November 1994, blood pressure readings 
were: sitting, 133/80; recumbent, 115/90; and standing, 
150/92.  There was no diagnosis of hypertension, or any 
indication of cerebrovascular pathology.  

The veteran suffered a cerebrovascular accident in April 
1997.  This resulted in right-sided hemiparesis, with 
aphasia.  An August 1997 statement from K. M. Allstadt, Head 
of the Occupational Medicine Department of the Naval Hospital 
in Jacksonville, Florida, where the veteran underwent 
rehabilitation beginning in April 1997, noted that, while the 
veteran did have hypertension at the time of his admission to 
the rehab hospital, "it had only begun at the time of his 
cerebrovascular accident.  A review of [the veteran's] active 
duty medical records reveals only rare isolated episodes of 
elevated blood pressure requiring no medication....It appears 
that hypertension therefore was not a risk factor in the 
development of [the veteran's] stroke."

The first diagnosis of hypertension in the record appears 
following the veteran's cerebrovascular accident in 1997.  
Further notations of hypertension appear in subsequent 
medical records.  Hypertension has never been medically 
associated with the veteran's period of service.  Similarly, 
the veteran's right-sided hemiparesis with aphasia followed 
his cerebrovascular accident in 1997, and has not been 
medically associated with the veteran's service.  

The medical record shows that the veteran's blood pressure 
readings were slightly elevated on a few occasions during 
service.  After service, in November 1994, a blood pressure 
reading of 150/92 was taken as part of a general VA 
evaluation, showing a slightly elevated diastolic reading.  
However, there were no findings or comments relating to 
hypertension in the medical report.  Moreover, the November 
1994 examination was conducted more than one year after the 
veteran's separation from service in September 1993, and the 
one elevated diastolic reading, even if it were noted during 
the presumptive period, would not be considered to be 
indicative of the existence of hypertension to a degree of 10 
percent so as to warrant a presumption of service incurrence.  
Hypertension to a degree of 10 percent requires diastolic 
pressure of predominantly at least 100, or a history of such 
readings and a requirement of continuous medication.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999).

Medical findings of hypertension and right sided hemiparesis 
with aphasia were not made until more than 3 years after the 
veteran's separation from service and there is no competent 
evidence relating the currently-diagnosed hypertension and 
cerebrovascular accident residuals with military service.  
The Board has carefully considered the veteran's statements 
with respect to his claim; however, through his statements 
alone, he cannot meet the burden imposed by section 5107(a) 
merely by presenting his lay statements as to the existence 
of disability and a relationship between that disability and 
his service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, at 611 
(1992).  The Board notes that where the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
in the development of the claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The RO informed the veteran 
that there is no objective evidence showing that his 
hypertension or stroke residuals were present in service.  
Unlike the situation in Robinette, the veteran has not put VA 
on notice of any specific piece of evidence that, if 
submitted, could make his claim well-grounded.  See Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The appeal is denied.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

